EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of MeeMee Media Inc. (the “Company”) on Form 10-K for the period endedJuly 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Paul Amsellem, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ PAUL AMSELLEM Paul Amsellem ChiefExecutive Officer October 27th, 2014
